     Case 3:16-cv-00405-MMA-LL Document 77 Filed 10/20/20 PageID.944 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN E. RILEY,                                    Case No.: 16cv405-MMA-LL
12                                      Plaintiff,
                                                         ORDER RE: PLAINTIFF’S
13   v.                                                  APPLICATION FOR 60-DAY
                                                         EXTENSION OF TIME;
14   S. KERNAN, et al.,
15                                   Defendants.         ORDER RE: PLAINTIFF’S
                                                         APPLICATION FOR
16
                                                         APPOINTMENT OF COUNSEL
17
                                                         [ECF Nos. 74, 76]
18
19
20         Presently before the Court are two motions from Plaintiff, proceeding pro se. ECF
21   Nos. 74, 76. Plaintiff’s first motion, filed on September 25, 2020, seeks “a 60-day extension
22   of time to file additional pleadings, joinder, and amendments.” ECF No. 74 at 1-2
23   (hereinafter “Motion to Continue”). On September 25, 2020, Plaintiff nunc pro tunc
24   submitted the second motion which seeks “appointment of counsel,” and was accepted by
25   the Court on discrepancy on October 1, 2020. ECF Nos 75, 76 (hereinafter “Motion for
26   Appointment of Counsel”). For the reasons set forth below, the Court DENIES Plaintiff’s
27   Motion for Appointment of Counsel and GRANTS IN PART Plaintiff’s Motion to
28   Continue.

                                                     1
                                                                                   16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 77 Filed 10/20/20 PageID.945 Page 2 of 7



1          1. Motion for Appointment of Counsel
2            Plaintiff seeks appointment of counsel because “[t]he U.S. 9th Circuit Court of
3    Appeal[s] [] mandate [at] Docket Entry 60-1 pg. 6 of 6 recommended appointment of
4    counsel for further proceedings.” Motion for Appointment of Counsel at 2. Plaintiff also
5    claims that he “is unable to properly pursue this 42 U.S.C. § 1983 civil suit due to the
6    restrictions that the Defendants have imposed.” Id. Plaintiff further claims that “COVID-
7    19 restriction(s) have closed the law library(s)” and that his “only access is through
8    institutional paging and messenger service.” Id. at 2. Plaintiff states:
9            Plaintiff is entitled to counsel in this matter due to his inability to pursue
             researching this case. Plaintiff can only ask for 3 items at a time through
10
             paging service. Plaintiff is not in possession of Southern District Rules of
11           Court, nor Magistrate’s Judges Civil Chamber(s) Rule(s), or get any rules that
             are posted online. Prisoner[s] are not allowed to go online. For the for[e]going
12
             reason(s) Plaintiff Riley ask[s] Magistrate L. Lopez for Appoin[t]ment of
13           Counsel.
14   Id.
15           The Constitution provides no right to appointment of counsel in a civil case unless
16   an indigent litigant may lose his physical liberty if he loses the litigation. Lassiter v. Dep’t
17   of Soc. Servs., 452 U.S. 18, 25 (1981). Additionally, there is no constitutional right to a
18   court-appointed attorney in cases filed by inmates arising under 42 U.S.C. § 1983; Storseth
19   v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). However, under 28 U.S.C. § 1951(e)(1),
20   courts are granted discretion to appoint counsel for indigent persons under “exceptional
21   circumstances.” Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). A
22   finding of exceptional circumstances demands at least “an evaluation of the likelihood of
23   the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to articulate
24   his claims ‘in light of the complexity of the legal issues involved.’” Id. (quoting Wilborn
25   v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
26           As an initial matter, the Court acknowledges that in the Ninth Circuit’s July 7, 2020
27   judgment, which took effect on July 29, 2020, the Appeals Court recommended
28   appointment of counsel for further proceedings. See Riley v. Kernan, No. 17-56298, 2020

                                                    2
                                                                                      16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 77 Filed 10/20/20 PageID.946 Page 3 of 7



1    WL 3791572, at *1-2 (9th Cir. July 7, 2020). However, in light of the limited availability
2    of pro bono legal services in this District and the current procedural posture of this
3    litigation, the Court DENIES without prejudice Plaintiff’s request for appointment of
4    counsel at this time on this basis.
5          Second, the Court finds that Plaintiff’s likelihood of success on the merits is not yet
6    clear. The Court acknowledges the lengthy procedural history of this case.1 However, at
7    this stage of the proceedings,2 when the parties have not yet engaged in discovery and
8
9
     1
10     In relevant part, the Ninth Circuit entered judgment, affirming in part and reversing in
     part the District Court’s Order and Judgment of Dismissal. Riley v. Kernan, No. 17-56298,
11   2020 WL 3791572, at *1-2. The Ninth Circuit remanded the action to this Court for further
12   proceedings and held that the Court properly dismissed Plaintiff’s Fourth Amendment
     unreasonable search claim, Eight Amendment cruel and unusual punishment claim, and
13   First Amendment Establishment Clause claim. Id. The circuit court concluded that this
14   Court did not abuse its discretion by denying Plaintiff leave to amend those claims. Id. at
     2. The circuit court further concluded that this Court “erred by dismissing Riley’s claim
15   under the First Amendment’s Free Exercise Clause and by failing to address Riley’s
16   allegations under the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42
     U.S.C. § 2000cc et seq.” Id. at 2. The circuit court remanded the case for further
17   proceedings consistent with its findings that Plaintiff states a plausible Free Exercise
18   Clause claim and with instructions “for the district court to consider Riley’s RLUIPA and
     First Amendment retaliation claims in the first instance.” Id.
19
20   On August 5, 2020, the District Judge issued an Order Spreading the Mandate of the Court
     of Appeals for the Ninth Circuit and directed the Clerk of Court to administratively reopen
21   the case. ECF No. 63 at 1-2. The District Judge’s Order stated that “this action will proceed
22   as to Plaintiff’s First Amendment Free Exercise Clause claim, First Amendment retaliation
     claim, and RLUIPA claim.” Id. at 2. The District Judge further ordered “Defendants to
23   answer Plaintiff’s remaining claims within the time provided by the applicable provisions
24   of Federal Rule of Civil Procedure 12(a).” Id. at 3. On August 19, 2020, Defendants filed
     an answer to Plaintiff’s Amended Complaint, and on August 21, 2020, a Scheduling Order
25   was issued regulating discovery and other pre-trial proceedings. ECF Nos. 65, 68.
26   2
      The Scheduling Order sets the deadline for fact discovery to be completed by all parties
27   on January 19, 2021 and the deadline for dispositive pretrial motions to be filed by June
     21, 2021. ECF No. 68 at 1, 3.
28

                                                   3
                                                                                   16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 77 Filed 10/20/20 PageID.947 Page 4 of 7



1    proffered evidence to the Court in support of their claims and defenses, the Court cannot
2    find that Plaintiff is likely to succeed on the merits. See Garcia v. Smith, No. 10cv1187-
3    AJB-RBB, 2012 WL 2499003, at *3 (S.D. Cal. June 27, 2012) (denying motion for
4    appointment of counsel even though plaintiff had survived a motion to dismiss, because it
5    was too early to determine whether any of plaintiff’s claims would survive a motion for
6    summary judgment); see e.g., Arellano v. Hodge, No. 14cv590-JLS-JLB, 2017 WL
7    1711086, at *4 (S.D. Cal. May 3, 2017) (denying motion for appointment of counsel when
8    discovery had recently begun after fourth amended complaint, because it was too early to
9    determine whether any of plaintiff’s claims would succeed on the merits). Accordingly, the
10   Court finds that Plaintiff has not yet demonstrated a likelihood of success on the merits
11   such that this case should be classified as an exceptional circumstance at this time.
12         Third, the Court finds that Plaintiff is able to articulate his claims without legal
13   assistance in light of the complexity of the legal issues involved. Limited access to the law
14   library and unfamiliarity with the law are circumstances common to most pro se plaintiffs
15   and do not establish exceptional circumstances. See, e.g., Wood v. Housewright, 900 F.2d
16   1332, 1335-36 (9th Cir. 1990) (denying appointment of counsel where plaintiff complained
17   that he had limited access to law library and lacked a legal education); Fletcher v. Quin,
18   No. 15cv2156-GPC-NLS, 2018 WL 840174, at *3 (S.D. Cal. Feb. 13, 2018) (same).
19   Plaintiff has not shown that he faces barriers conducting legal research beyond those
20   ordinary experienced by pro se plaintiffs.
21         Plaintiff’s claims about his restrictions to the law library due to COVID-19 also do
22   not establish an exceptional circumstance. Courts in this circuit have declined to find that
23   the COVID-19 pandemic establishes exceptional circumstances. See, e.g., Mascrenas v.
24   Wagner, No. 19cv2014-WQH-BLM, 2020 WL 5423889, at *7 (S.D. Cal. Sept. 10, 2020)
25   (“limited law library access, especially during the COVID-19 pandemic, is not an
26   exceptional circumstance unique to Plaintiff”); Moore v. Lankford, No. 19cv2406-DMS-
27   BLM, 2020 WL 5363306, *2 n.1 (S.D. Cal. Sept. 8, 2020) (“Plaintiff’s argument regarding
28   library access due to COVID-19 also fails to establish an exceptional circumstance”); Pitts

                                                   4
                                                                                   16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 77 Filed 10/20/20 PageID.948 Page 5 of 7



1    v. Washington, No. C18-526-RSL-MLP, 2020 WL 2850564, at *1 (W.D. Wash. June 2,
2    2020) (denying motion for appointment of counsel because, “[a]lthough Plaintiff contends
3    he is unable to access the law library because of social distancing, this bare assertion does
4    not justify the appointment of counsel at this time, nor does the COVID-19 pandemic.”).
5          Finally, the Court has reviewed the documents filed by Plaintiff in this case,
6    including, inter alia, the instant motions. From the Court’s review of these documents,
7    Plaintiff is able to sufficiently articulate the facts and circumstances relevant to his claims
8    despite his lack of training in the law. The Court finds that his claims are straightforward
9    and not legally complex. See e.g, Dunsmore v. Paramo, No. 13cv1193-GPC-PCL, 2013
10   WL 5738774 (S.D. Cal. Oct. 22, 2013) (denying appointment of counsel to a pro se litigant
11   who had a “good grasp of the basis of his claims, and [was] able to articulate them in light
12   of the relative complexity of the legal issues involved.”).
13         The Court does not doubt that Plaintiff, like most pro se litigants, finds it difficult to
14   articulate his claims, and would be better served with the assistance of counsel. Wilborn,
15   789 F.2d at 1331. For this reason, in the absence of counsel, federal courts employ
16   procedures which are highly protective of a pro se litigant’s rights See Haines v. Kerner,
17   404 U.S. 519, 520 (1972) (holding that the pleadings of a pro se inmate must be held to
18   less stringent standards than formal pleadings drafted by lawyers). In fact, where a plaintiff
19   appears pro se in a civil rights case, the court must construe the pleadings liberally and
20   afford the plaintiff any benefit of the doubt. Karim-Panahi v. Los Angeles Police Dep’t,
21   839, F.2d 621, 623 (9th Cir. 1988).
22         Therefore, neither the interests of justice nor any exceptional circumstances warrant
23   appointment of counsel at this time. See Terrell, 935 F.2d at 1017. Therefore, the Court
24   DENIES without prejudice Plaintiff’s request for appointment of counsel at this time.
25      2. Motion to Continue
26         Plaintiff seeks “a 60-day extension of time to file additional pleadings, joinder, and
27   amendments.” Motion to Continue. The operative Scheduling Order provides that
28   September 18, 2020 was the deadline to file “any motion to join other parties, to amend the

                                                    5
                                                                                     16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 77 Filed 10/20/20 PageID.949 Page 6 of 7



1    pleadings, or to file additional pleadings.” ECF No. 68 at 1. The first reason for Plaintiff’s
2    request is because “[t]he Defendants have a standing policy that only the last 30 day(s) of
3    a court deadline count as a court deadline.” Motion to Continue at 2. Plaintiff states that
4    this “means that the Court’s January 19, 2021 [fact discovery] deadline does not become
5    effective until December 20, 2020” which places Plaintiff at a “distinct disadvantage.” Id.
6    Plaintiff further states that “[i]t took until 9-8-20, for the deadline of 9-18-20 to be filed.”
7    Id. at 3. The second reason for Plaintiff’s request is because the “COVID-19 restrictions
8    have closed in person access to law library(s) at Calipatria State Prison.” Id. Plaintiff states
9    that “messenger service is the only access to the law library(s)” and that service is
10   “unreliable, unsecure, and [there is] no verification upon delivery.” Id.
11             “The district court has wide discretion in controlling discovery.” Little v. City of
12   Seattle, 863 F.2d 681, 685 (9th Cir. 1988). Pursuant to Rule 16, the Court is required to
13   issue a scheduling order that “must limit the time to join other parties, amend the pleadings,
14   complete discovery, and file motions.”3 See Fed. R. Civ. P. 16(b)(3)(A). “A schedule may
15   be modified only for good cause and with the judge's consent.” Fed. R. Civ. P. 16(b)(4).
16   "Rule 16(b)'s 'good cause' standard primarily considers the diligence of the party seeking
17   the amendment." Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.
18   1992). If the moving party fails to demonstrate diligence, "the inquiry should end." Id.
19             Here, the Court finds good cause to continue the date for Plaintiff to file any motion
20   to join other parties, to amend the pleadings, or to file additional pleadings, but not for the
21   amount of time requested. The Court finds good cause to continue the date for the deadline
22   to file any motion to join other parties, amend the pleadings, or to file additional pleadings
23   from September 18, 2020 to November 18, 2020. All other deadlines and requirements set
24   forth in this Court’s August 21, 2020 Scheduling Order shall remain as previously set. ECF
25   No. 68. Accordingly, the Court GRANTS IN PART Plaintiff’s Motion to Continue the
26
27
28   3
         “Rule” refers to the Federal Rules of Civil Procedure, unless specified otherwise.

                                                            6
                                                                                              16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 77 Filed 10/20/20 PageID.950 Page 7 of 7



1    deadline for Plaintiff to join other parties, to amend the pleadings, or to file additional
2    pleadings on or before November 18, 2020.
3          IT IS SO ORDERED.
4    Dated: October 19, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                                 16cv405-MMA-LL
